Case 1:15-cv-00525-JJM-LDA Document 78 Filed 05/15/20 Page 1 of 2 PageID #: 1808




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

 EDWARD A. CANIGLIA,                                     :
     Plaintiff,                                          :
                                                         :
 v.                                                      :       C.A. No. 1:15-cv-00525-JJM-LDA
                                                         :
 ROBERT F. STROM as the Finance Director of              :
 THE CITY OF CRANSTON, et al.                            :
      Defendants.

                                         CONSENT ORDER
         In view of the Plaintiff’s intent to file a Petition for Certiorari to the United States

 Supreme Court and with the agreement of the Parties, Plaintiff’s petition for fees and costs shall

 be held in abeyance until further Order of this Court.




 E TERE
 EN  RE
     RED:
 ENTERED:                                                        DATED:

 ___________________________
 ___
   __________
           _ _________ _ _____ _______                           May 15, 2020
  C
  Ch ieff U.S. Dis
  Chief          sttrric
                      i t Judge
               District

 Agreed as to form and substance:

 EDWARD CANIGLIA,                                                DEFENDANTS
 By his attorneys,                                               By their attorneys,


 /s/ Thomas W. Lyons                                             /s/ Marc DeSisto
 Thomas W. Lyons, Esq. (#2946)                                   Marc DeSisto, Esq. (#2757)
 Rhiannon S. Huffman, Esq. (#8642)                               Patrick Cunningham, Esq. (#4749)
 RHODE ISLAND AFFILIATE,                                         DESISTO LAW LLC
 AMERICAN CIVIL LIBERTIES UNION                                  60 Ship Street
 Strauss, Factor, Laing & Lyons                                  Providence, RI 02903
 One Davol Square, Suite 305                                     (401) 272-4442
 Providence, RI 02903                                            marc@desistolaw.com
 (401) 456-0700                                                  patrick@desistolaw.com
 tlyons@straussfactor.com
 rhuffman@straussfactor.com
Case 1:15-cv-00525-JJM-LDA Document 78 Filed 05/15/20 Page 2 of 2 PageID #: 1809




                                CERTIFICATION OF SERVICE
        I hereby certify that the within document has been electronically filed with the Court on

 this 13th day of May 2020 and is available for viewing and downloading from the ECF system.

        Thomas W. Lyons, Esq. #2946
        tlyons@straussfactor.com

        Rhiannon S. Huffman, Esq. #8642
        rhuffman@straussfactor.com
                                                     /s/ Marc DeSisto
